



EXHIBIT 10.1
 
ALARM.COM HOLDINGS, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2015 EQUITY INCENTIVE PLAN)
Alarm.com Holdings, Inc. (the “Company”), pursuant to its 2015 Equity Incentive
Plan (the “Plan”), hereby awards to Participant a Restricted Stock Unit Award
for the number of shares of the Company’s Common Stock (“Restricted Stock
Units”) set forth below (the “Award”). The Award is subject to all of the terms
and conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”) and in the Plan and the Restricted Stock Unit Award Agreement
(the “Award Agreement”), both of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan or the Award Agreement. In the event of
any conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Restricted Stock Units/Shares:
 



Vesting Schedule:
The shares subject to the Award shall vest as follows:
[________________________________].



Issuance Schedule:
Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each Restricted Stock Unit that vests at the time set forth
in Section 6 of the Award Agreement.



Forfeiture:
This Award is subject to the forfeiture provisions of Section 10 of the Award
Agreement.



Mandatory Sale To
Cover Withholding Taxes:
As a condition to acceptance of this award, to the fullest extent permitted
under the Plan and applicable law, withholding taxes will be satisfied through
the sale of a number of the shares subject to the Award as determined in
accordance with Section 12 of the Award Agreement and the remittance of the cash
proceeds to the Company. Under the Award Agreement, the Company is authorized
and directed by the Participant to make payment from the cash proceeds of this
sale directly to the appropriate taxing authorities in an amount equal to the
taxes required to be withheld. The mandatory sale of shares to cover withholding
taxes is imposed by the Company on the Participant in connection with the
receipt of this Award, and it is intended to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to meet the
requirements of Rule 10b5-1(c).

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement





--------------------------------------------------------------------------------




and the Plan set forth the entire understanding between Participant and the
Company regarding the acquisition of the Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on the terms
of this Award with the exception, if applicable, of (i) the written employment
agreement or offer letter agreement entered into between the Company and
Participant specifying the terms that should govern this specific Award, and
(ii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
ALARM.COM HOLDINGS, INC.
 
PARTICIPANT
 
 
 
 
 
By:
 
 
 
 
Signature
 
Signature
 
 
 
 
 
Title:
 
 
Date:
 
 
 
 
 
 
Date:
 
 
 
 

ATTACHMENTS:
Award Agreement and 2015 Equity Incentive Plan







--------------------------------------------------------------------------------






ALARM.COM HOLDINGS, INC.
2015 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Alarm.com Holdings,
Inc. (the “Company”) has awarded you (“Participant”) a Restricted Stock Unit
Award (the “Award”) pursuant to Section 6(b) of the Company’s 2015 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units/shares
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement or the Grant Notice shall have the same meanings given to them in the
Plan. The terms of your Award, in addition to those set forth in the Grant
Notice, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company.
2.VESTING. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.
3.NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.
4.SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.
5.TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.


1.

--------------------------------------------------------------------------------





(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order or marital
settlement agreement that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
6.DATE OF ISSUANCE.
(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, in the event one or more
Restricted Stock Units vests, the Company shall issue to you one (1) share of
Common Stock for each Restricted Stock Unit that vests on the applicable vesting
date(s) (subject to any adjustment under Section 3 above). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.
(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.
(c)    The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
7.DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.
8.RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.
9.EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
10.FORFEITURE FOR DETRIMENTAL ACTIVITY
(a)    Definition of Detrimental Activity. Notwithstanding any other provision
of this Agreement to the contrary, you shall not engage in any Detrimental
Activity prior to, or during the two (2) year period following the termination
of your Continuous Service (the “Restricted Period”). For purposes of this
Section 10, “Detrimental Activity” shall mean: (i) to perform, provide, or
attempt to perform or provide, wireless and web-enabled security system
technology or wireless health solutions that is competitive with any product or
service offered by the Company (“Conflicting Services”) within the


2.

--------------------------------------------------------------------------------





Restricted Territory or assist any other company to perform or provide
Conflicting Services within the Restricted Territory; (ii)  to induce, or
attempt to induce, any employee of the Company to be employed or perform
services for you or any company that is competitive to the Company; or (iii)  to
solicit, divert, take away, contact, call upon, accept business from, or service
any current or prospective customer, dealer or partner of the Company for the
purpose of providing any wireless and web-enabled security system technology or
wireless health solution that competes with any product or service then offered
by the Company. For purposes of this Section 10, “Restricted Territory” means
the geographic territory serviced by you within the last twelve (12) months of
your employment with the Company.
(b)    Forfeiture and Clawback. If you engage in any Detrimental Activity during
the Restricted Period without the Company’s express written consent, the Company
shall have the right to cause a forfeiture of your rights under this Award
and/or a clawback of proceeds you receive in connection with this Award,
including, but not limited to, the right to: (i) cancel any portion of the Award
prior to settlement, (ii) cause a forfeiture of any Common Stock acquired by you
upon the settlement of this Award, and (iii) with respect to the period
commencing twelve (12) months prior to and ending two (2) years following the
termination of your Continuous Service, require you to pay over to the Company
any consideration paid to you upon the sale, transfer or other transaction
involving this Award or the sale of shares of Common Stock received upon
settlement of this Award, in such manner and on such terms and conditions as may
be required, and the Company shall be entitled to set-off against the amount of
any such proceeds any amount owed to you by the Company to the fullest extent
permitted by law.
(c)    Remedies Cumulative. The right of the Company to cancel your Award and
demand a return of any shares of Common Stock and/or consideration paid to you
pursuant to your Award, to the extent permitted by law, is cumulative and in
addition to every other right and remedy given to the Company at law or in
equity, including rights to injunctive relief. In addition, you and the Company
agree that this Section 10 does not supersede and shall in no way limit the
application of any Invention Assignment and Restrictive Covenants Agreement
between you and the Company entered into in connection with your employment with
the Company, and should be interpreted consistently with any such agreement.
(d)    Reform. In the event that a court finds this Section 10, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, you and the Company
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law. If the court declines to enforce this Section 10 in the manner
provided in the preceding sentence, you and the Company agree that this Section
10 will be automatically modified to provide the Company with the maximum
protection of its business interests allowed by law and you agree to be bound by
this Section 10 as modified.


3.

--------------------------------------------------------------------------------





11.AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.
(b)    The Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). Such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to conduct a
reorganization.
12.WITHHOLDING OBLIGATIONS.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate that arise in connection with your Award (the “Withholding
Taxes”). Specifically, pursuant to Section 12(d), you have agreed to a “same day
sale” commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you have irrevocably agreed to
sell a portion of the shares to be delivered in connection with your Restricted
Stock Units to satisfy the Withholding Taxes and whereby the FINRA Dealer
committed to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates. If, for any reason, such “same
day sale” commitment pursuant to section 12(d) does not result in sufficient
proceeds to satisfy the Withholding Taxes, the Company or an Affiliate may, in
its sole discretion, satisfy all or any portion of the Withholding Taxes
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or an Affiliate; (ii) causing you to tender a cash payment (which may be
in the form of a check, electronic wire transfer or other method permitted by
the Company); or (iii) withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with your
Restricted Stock Units with a fair market value (measured as of the date shares
of Common Stock are issued to you) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; and to the extent necessary to
qualify for an exemption from application of Section 16(b) of the Exchange Act,
if applicable, such share withholding procedure will be subject to the express
prior approval of the Company’s Compensation Committee.


4.

--------------------------------------------------------------------------------





(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
(d)    You hereby acknowledge and agree to the following:
(i)    I hereby appoint Solium Financial Services LLC, a broker-dealer affiliate
of Solium Capital LLC, or such other registered broker-dealer that is a FINRA
Dealer as the Company may select as the agent (the “Agent”) as my agent, and
authorize the Agent:
(1)
To sell on the open market at the then prevailing market price(s), on my behalf,
as soon as practicable on or after each date on which Shares vest, the number
(rounded up to the next whole number) of the shares of Common Stock to be
delivered to me in connection with the vesting of those Shares sufficient to
generate proceeds to cover (A) the Withholding Taxes that I am required to pay
pursuant to the Plan and this Award Agreement as a result of the Shares vesting
(or being issued, as applicable) and (B) all applicable fees and commissions due
to, or required to be collected by, the Agent with respect thereto; and

(2)
To remit any remaining funds to me.

(ii)    I hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to this Section 12(d).
(iii)    I understand that the Agent may effect sales as provided in this
Section 12(d) in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to my account. In addition, I
acknowledge that it may not be possible to sell shares of Common Stock as
provided by in this Section 12(d) due to (A) a legal or contractual restriction
applicable to me or the Agent, (B) a market disruption, or (C) rules governing
order execution priority on the national exchange where the Common Stock may be
traded. In the event of the Agent’s inability to sell shares of Common Stock, I
will continue to be responsible for the timely payment to the Company of all
federal, state, local and foreign taxes that are required by applicable laws and
regulations to be withheld, including but not limited to those amounts specified
in this Section 11(d).
(iv)    I acknowledge that regardless of any other term or condition of this
Section 12(d), the Agent will not be liable to me for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.


5.

--------------------------------------------------------------------------------





(v)    I hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 12(d). The Agent is a third-party
beneficiary of this Section 12(d).
(vi)    I hereby agree that if I have signed the Grant Notice at a time that I
am in possession of material non-public information, unless I inform the Company
in writing within five business days following the date I cease to be in
possession of material non-public information that I am not in agreement with
the provisions of this Section 12(d), my not providing such written
determination shall be a determination and agreement that I have agreed to the
provisions set forth in this Section 12(d) on such date as I have ceased to be
in possession of material non-public information.
(vii)    This Section 12(d) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of my Award have been
satisfied.
13.TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.
14.UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
15.NOTICES. Any notice or request required or permitted hereunder shall be given
in writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or delivery via electronic means, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed at the following addresses, or at such other address(es)
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:
COMPANY:
Alarm.com Holdings, Inc.
 
Attn: Stock Administrator
 
8281 Greensboro Drive
 
Tysons, Virginia 22102
 
 
PARTICIPANT:
Your address as on file with the Company at the time notice is given





6.

--------------------------------------------------------------------------------





16.HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.PERSONAL DATA. You understand that your employer, if applicable, the Company,
and/or its Affiliates hold certain personal information about you, including but
not limited to your name, home address, telephone number, date of birth, social
security or equivalent tax identification number, salary, nationality, job
title, and details of your option (the “Personal Data”). Certain Personal Data
may also constitute “Sensitive Personal Data” or similar classification under
applicable local law and be subject to additional restrictions on collection,
processing and use of the same under such laws. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or its Affiliates to collect, hold, and process any such Personal Data and
Sensitive Personal Data. You also hereby provide express consent to the Company
and/or its Affiliates to transfer any such Personal Data and Sensitive Personal
Data outside the country in which you are employed or retained, including
transfers to the United States. The legal persons for whom such Personal Data
are intended are the Company and any broker company providing services to the
Company in connection with the administration of the Plan.
18.GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.
19.CHOICE OF LAW; FORUM SELECTION; WAIVER OF JURY TRIAL. The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Virginia without regard to such state’s conflicts of laws
rules. Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement may be brought or otherwise
commenced in any state and federal court located in Fairfax County, Virginia.
You expressly and irrevocably consent and submit to the jurisdiction of each
state and federal court located in Fairfax County, Virginia (and each appellate
court located in the Commonwealth of Virginia), in connection with any such
legal proceeding. YOU IRREVOCABLY WAIVE THE RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY
PROVISION OF THIS AGREEMENT.
20.WAIVER. The failure of the Company or any successor or assign, or you, to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
21.EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.


7.

--------------------------------------------------------------------------------





22.SEVERABILITY. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
23.OTHER DOCUMENTS. You acknowledge receipt of and/or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
24.AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
25.COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code. Each installment
of shares that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2).
26.MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


8.

--------------------------------------------------------------------------------





(c)    You agree that you will not sell, dispose of, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale with respect to any
shares of Common Stock or other securities of the Company held by you, for a
period of 180 days following the effective date of a registration statement of
the Company filed under the Securities Act or such longer period as the
underwriters or the Company will request to facilitate compliance with FINRA
Rule 2711 or NYSE Member Rule 472 or any successor or similar rules or
regulation (the “Lock-Up Period”). You further agree to execute and deliver such
other agreements as may be reasonably requested by the Company or the
underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to your shares of
Common Stock until the end of such period. You also agree that any transferee of
any shares of Common Stock (or other securities) of the Company held by you will
be bound by this Section 16(c). The underwriters of the Company’s stock are
intended third party beneficiaries of this Section 16(c) and will have the
right, power and authority to enforce the provisions hereof as though they were
a party hereto.
(d)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(f)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
* * * * *


This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.






9.